Citation Nr: 0002963	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  97-20 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of 
cerebrovascular accident (CVA), as secondary to service-
connected metastatic cancer of the right clavicle.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1948 to 
December 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  A November 1994 rating decision denied TDIU, and 
the veteran filed a notice of disagreement (NOD) with that 
decision in January 1995.  However, the RO did not issue a 
statement of the case (SOC).  An April 1997 rating decision 
then again denied TDIU in response to a later-filed 
application, as well as denied secondary service connection 
for CVA.  The RO issued a SOC in June 1997, in response to 
the veteran's NOD with the April 1997 rating decision.  The 
June 1997 SOC serves to respond to the January 1995 NOD with 
respect to the veteran's TDIU claim, as well as to the May 
1997 NOD with the April 1997 denial of the secondary service 
connection issue.  Both issues were perfected by the 
substantive appeal of July 1997.

The RO misstated the issue for secondary service connection 
for CVA.  The veteran's contentions clearly show that the 
claim is for disability secondary to treatment for the 
service-connected metastasis of the right clavicle, not for 
disability secondary to the status post-operative neck, even 
though the clavicle was originally service connected as 
secondary to the neck.  For this reason, the issue on appeal 
has been stated as shown above to better reflect the 
veteran's contentions.

In December 1998, the Board remanded this case for additional 
evidentiary development.  The RO substantially complied with 
the Board's Remand instructions.

In November 1999, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) in accordance with 
38 U.S.C.A. § 7109 (West 1991) and 38 C.F.R. § 20.901(a) 
(1999).  In conformance with 38 C.F.R. § 20.903 (1999), the 
veteran and his representative were notified at the time the 
VHA opinion was initially sought by means of a November 1999 
letter.  After the opinion was received at the Board, in 
December 1999, the representative was provided a copy and 60 
days to submit any additional evidence or argument in 
response to the opinion.  See 38 C.F.R. § 20.903 (1999).  The 
veteran's representative submitted additional argument in a 
January 2000 supplemental written brief presentation to the 
Board.  

The veteran's secondary service connection claim is ready for 
appellate review.  However, additional development must be 
completed on the claim for TDIU, and that is the subject of 
the REMAND herein.


FINDINGS OF FACT

1.  In May 1995, the veteran was removed from anticoagulant 
therapy in preparation for surgery for his service-connected 
metastatic cancer of the right clavicle.  He was thereafter 
hospitalized and suffered a cerebrovascular accident.  

2.  The medical evidence supports a causal relationship 
between discontinuation of anticoagulant therapy and the 
veteran's cerebrovascular accident.


CONCLUSION OF LAW

The veteran is entitled to service connection for residuals 
of cerebrovascular accident (CVA), as secondary to service-
connected metastatic cancer of the right clavicle.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.310 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

During service, the veteran developed keratosis of the right 
temple and underwent excision of a squamous cell carcinoma of 
the right temple.  A November 1950 rating decision granted 
service connection for actinica dermatitis.  Since his 
separation from service, the veteran has been treated for 
multiple areas of actinic keratosis and squamous and basal 
cell lesions on the face, including the forehead, right ear, 
scalp, and neck. 

Hospitalization records from Baptist Medical Center showed 
treatment for acute pulmonary thromboembolism (PTE) in 
November 1989.  Medical records from Alain Bouchard, M.D., 
dated in 1992 indicated that the veteran had coronary artery 
disease, status post myocardial infarction, lupus 
anticoagulant and PTE, and chronic renal failure.  It was 
noted at that time that for the purpose of skin surgery, he 
should stop his Coumadin at least three days in advance and 
restart thereafter.  He would probably be on Coumadin for the 
rest of his life because of lupus anticoagulant.  
Hospitalization records from Baptist Medical Center dated in 
1992 also noted that he had lupus anticoagulant requiring 
chronic anticoagulation.  Hospitalization records from 
Baptist Medical Center dated in 1993 indicated that he had a 
positive lupus anticoagulant and had had PTE secondary to 
this several years earlier, with maintenance on chronic 
Coumadin as a result.  

The veteran had metastasis of squamous cell carcinoma to the 
lymph nodes and underwent right radical neck dissection at 
Baptist Medical Center in 1993.  In 1995, he developed a mass 
in the right medial clavicle.  A consultation report from 
Brian Larson, M.D., dated in June 1995 indicated that the 
veteran had been on anticoagulants for six years due to an 
anticardiolipin antibody which causes a hypercoagulable 
state.  He had had pulmonary embolism in the past.  He was 
hospitalized in May 1995 at Baptist Medical Center due to 
abdominal pain.  During this period of hospitalization, he 
developed renal failure, recurrent pulmonary embolus, and 
cerebrovascular accident with right arm paralysis and 
dysarthria.  He subsequently underwent radiation therapy for 
the right clavicle mass. 

VA physical examinations in 1995 showed that the veteran was 
slowly improving from the CVA with residual right 
hemiparesis, speech impairment, and right hemianopsia.  The 
medical evidence showed that the right clavicle mass was 
secondary to the previous squamous cell carcinoma of the head 
and neck.  Therefore, a May 1996 rating decision granted 
service connection for bone metastasis, right clavicle, as 
secondary to service-connected multiple actinic keratosis, 
status post radical neck excision.

In March 1997, the veteran filed a claim for service 
connection for CVA.  He stated that he had had to discontinue 
his anticoagulant medication in preparation for surgery for 
his service-connected condition.  He then developed pulmonary 
embolus and a cerebrovascular accident, which he felt was due 
to being off the anticoagulants.  

In support of his claim, the veteran submitted a letter from 
Robert Oliver, M.D.  Dr. Oliver reported that the veteran had 
a history of multiple medical problems including squamous 
cell carcinoma involving the right neck with metastasis to 
the right neck lymph nodes, for which he had a right radical 
neck dissection in September 1993.  He had been on 
anticoagulants for six years due to anticardiolipin antibody.  
He was scheduled to have resection of an enlarging mass in 
the right clavicle, diagnosed as a metastatic squamous cell 
carcinoma.  He had come off his Coumadin in preparation for 
the surgery.  Before he could have the surgery, he required 
hospital admission in May 1995 with an acute onset of 
abdominal pain.  During the hospitalization, he developed 
renal failure, recurrent pulmonary embolus, and CVA with 
right arm paralysis and dysarthria.

In December 1998, the Board remanded this case to obtain the 
veteran's complete medical records from Baptist Medical 
Center and Dr. Oliver.  The additional records obtained 
essentially confirmed the information discussed above.  The 
records from Baptist Medical Center for the May 1995 
hospitalization indicated that the veteran had an acute left 
hemisphere CVA.  With his history of lupus anticoagulant, 
this could either be thrombotic or from hypercoagulable 
state.  This could also represent an embolic event with 
cardiomyopathy. 

Additional medical records from Baptist Medical Center 
through January 1999 showed treatment for congestive heart 
failure with pulmonary edema, severe coronary artery disease 
with angina, seizure disorder, chronic renal insufficiency, 
diabetes mellitus, small cell lung cancer, ischemic 
cardiomyopathy, additional squamous cell carcinoma, and 
hypertension.  In April 1996, it was noted that computerized 
tomography (CT) of the head showed evidence of old 
infarctions of the left parietofrontal brain.  The veteran 
had seizures, probably secondary to remote strokes in the 
past.  Other diagnoses were arteriosclerotic cardiovascular 
disease, status post stroke with mild right hemiparesis, and 
lupus anticoagulant with positive pulmonary thromboembolism 
on chronic Coumadin. 

The Board deemed that additional medical expertise was needed 
to render an equitable decision in this case and in November 
1999 requested a medical opinion from the Veterans Health 
Administration (VHA).  A letter was received from the 
Director of the Anticoagulation Clinics at the Tampa, 
Florida, VA Medical Center in December 1999.  

The VHA opinion is as follows:

1.  Question:  Is it as likely as not 
that the discontinuation of Coumadin 
shortly preceding the scheduled surgery 
in 1995 bears a causal relationship to 
the cerebrovascular accident suffered by 
the veteran in May 1995?

2.  Individuals with the lupus 
anticoagulant are at increased risk for 
venous or arterial thrombosis.  This 
patient had a documented pulmonary 
embolism in 1989, thought to be related 
to a hypercoagulable state associated 
with the lupus anticoagulant.  Thus the 
need for lifelong Coumadin therapy to 
prevent recurrent thrombosis.

3.  In reviewing the records provided, 
Appellant [initials omitted] was on 
Coumadin for the six years prior to the 
contemplated surgery in May 1995.  There 
was no reported thrombosis during this 
six-year period.

4.  It appears that this patient's 
hypercoagulable state manifested itself 
following the interruption of his 
Coumadin therapy, with a recurrence of 
pulmonary embolism, abdominal pain with 
acute renal failure (possibly embolic) 
and the cerebrovascular accident. - see 
Discharge Summary Baptist Medical Center 
May 26, 1995.

5.  It is therefore more likely than not, 
that this patient's cerebrovascular 
accident in May 1995, had a causal 
relationship to the discontinuation of 
the Coumadin prior to the scheduled 
surgery.

Accompanying the VHA opinion was a letter from the Chief of 
Staff at the Tampa VA Medical Center.  It was noted that the 
discontinuation of the veteran's Coumadin therapy prior to 
the 1995 surgery may have been consistent with the community 
standard of care, in that discontinuation of Coumadin may 
avoid other problems inherent in surgery on patients with 
coagulopathies, but the veteran then suffered complications.  

The VHA opinion was provided to the veteran's representative 
in January 2000.  The veteran's representative responded with 
additional argument in a January 2000 supplemental written 
brief presentation to the Board.  It was argued that the VHA 
opinion supported the veteran's claim for secondary service 
connection.

II.  Legal Analysis

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  In Allen, the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 "... refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  The Court then 
concluded that "... pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

A well-grounded claim for secondary service connection for a 
disorder must include medical evidence that a connection or 
relationship between the service-connected disorder and the 
new disorder is plausible.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Even if there is another plausible explanation 
for the origin of the new disorder, a claim for secondary 
service connection is well grounded if there is a plausible 
explanation, bolstered by sufficient medical evidence, of why 
the new disorder should be service connected.  Reiber v. 
Brown, 7 Vet. App. 513, 517 (1995).

The veteran has satisfied the first element of a well-
grounded claim.  The medical evidence shows that he suffered 
a cerebrovascular accident in 1995, and he currently has 
residuals of that disorder.  The essence of the veteran's 
argument is that (1) he had to stop his anticoagulant 
medication to prepare for surgery for his service-connected 
skin condition; (2) that discontinuing the Coumadin led to 
PTE; and (3) that this subsequently led to CVA.  

The medical evidence establishes the first and second 
contentions.  The veteran has been on Coumadin for several 
years due to an anticoagulant antibody, and it was necessary 
for him to discontinue this medication prior to any surgery.  
It is also true that this was done prior to surgery planned 
for his service-connected skin cancer.  The medical evidence 
also indicates a link between discontinuance of Coumadin and 
subsequent development of PTE.  

The third contention is established by the VHA opinion.  The 
VHA opinion concluded that there was more likely than not a 
causal relationship between discontinuation of Coumadin and 
the veteran's cerebrovascular accident.  Assuming the 
credibility of this evidence, it is sufficient to create the 
plausibility of a valid claim. 

The veteran having stated a well-grounded claim, the 
Department had a duty to assist him in the development of 
facts relating to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  In this case, sufficient evidence is of record to 
decide the veteran's claim favorably.  Therefore, no further 
assistance is required.  

As to the merits of the veteran's claim, the Board finds that 
the evidence supports the claim for the following reasons.  
There is only evidence supporting this claim of record.  The 
medical evidence clearly establishes that the scheduled 1995 
surgery was for a service-connected condition; that 
conducting surgery necessitated discontinuation of Coumadin 
anticoagulant therapy; and that the discontinuation of 
Coumadin as likely as not caused the veteran to have a 
cerebrovascular accident.  The evidence is, at the very 
least, in equipoise regarding the veteran's claim since it 
indicates that discontinuation of Coumadin was a likely 
causal factor to the subsequent CVA.  Accordingly, he is 
entitled to the application of the benefit of the doubt, see 
38 U.S.C.A. § 5107(b), and the Board finds that he now has 
residuals of a cerebrovascular accident (CVA) as secondary to 
treatment for his service-connected metastatic cancer of the 
right clavicle.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. § 3.310 (1999).


ORDER

Entitlement to service connection for residuals of a 
cerebrovascular accident (CVA), as secondary to service-
connected metastatic cancer of the right clavicle is granted.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of the veteran's claim for TDIU.  

The veteran maintains that he is unemployable due to all of 
his service-connected conditions.  Since the Board has 
granted secondary service connection for residuals of his 
cerebrovascular accident as proximately due to or the result 
of his service-connected skin cancer, it is necessary that 
the RO assign a disability rating for this condition.

It is appropriate to provide the veteran VA examinations to 
evaluate the effect of his service-connected conditions on 
his employability.  Where the degree of impairment caused by 
a disability must be evaluated, the examination must provide 
a detailed assessment of the veteran's disabilities and their 
effect upon his ordinary activity, including the effect upon 
employment.  See 38 C.F.R. §§ 4.1, 4.2, and 4.10 (1999); see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
Although the veteran was provided VA examinations in 1996, 
the examiners did not render opinions as to the effect of the 
veteran's service-connected disorders on his employability. 

The Court has reiterated that it is the Board's 
responsibility to make findings based on the evidence of 
record and not to supply missing facts.  In the case of a 
claim for TDIU, the Board may not reject that claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work that would produce 
sufficient income to be other than marginal.  See Friscia v. 
Brown, 7 Vet. App. 294 (1994), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  Furthermore, VA must determine if 
there are circumstances, apart from nonservice-connected 
conditions and advancing age, that would justify a total 
disability rating based on unemployability by placing this 
particular veteran in a different position than other 
veterans with the same combined disability evaluation.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In light of 
the above, the Board finds it is appropriate to remand the 
veteran's claim for further evidentiary development. 

Accordingly, while the Board regrets the delay, this claim is 
REMANDED for the following:

1.  Ask the veteran to identify the names 
and complete addresses of any medical 
providers who have treated him for any 
service-connected condition since 1995.  
After securing any necessary release, 
request records of any treatment 
identified by the veteran that are not 
already of record.  Associate all records 
received with the claims file.  If any 
private treatment records are not 
obtained, tell the veteran and his 
representative, so that the veteran will 
have an opportunity to obtain and submit 
those records himself, in keeping with 
his responsibility to submit evidence in 
support of his claim.  See 38 C.F.R. 
§ 3.159(c) (1999).

2.  Ask the veteran to submit an up-to-
date employment statement.

3.  Schedule the veteran for appropriate 
VA physical examinations to evaluate his 
service-connected conditions.  It is very 
important that the examiners be provided 
an opportunity to review the claims 
folder and a copy of this remand prior to 
the examinations.  The examiners should 
indicate in the reports that the claims 
file was reviewed.  

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected skin cancer status post radical 
neck excision, bone metastasis to the 
right clavicle, residuals of 
cerebrovascular accident, and scar on the 
right temple.  The veteran's service-
connected conditions should be evaluated 
for the specific purpose of assessing the 
relative degree of industrial impairment, 
in light of the veteran's recorded 
medical, educational, and vocational 
history.  The examiners must express 
opinions as to the degree of interference 
with ordinary activities, including the 
ability to obtain and maintain gainful 
employment, caused solely by the 
veteran's service-connected conditions, 
as distinguished from any nonservice-
connected disorders present, without 
regard to the age of the veteran.

4.  Following completion of the above, 
review the claims folder and ensure that 
the examination reports include fully 
detailed descriptions of all opinions 
requested.  If any report does not, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999).

5.  After completion of the above 
evidentiary development, the RO should 
determine the appropriate disability 
rating to be assigned to the veteran's 
residuals of cerebrovascular accident.  
Thereafter, readjudicate the veteran's 
claim for a total rating based on 
individual unemployability, giving 
consideration to all evidence of record.  
If the benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

